     Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 1 of 27         PageID #: 1




CULPEPPER IP, LLLC
Kerry S. Culpepper, Bar No. 9837
75-170 Hualalai Road, Suite B204
Kailua-Kona, Hawaii 96740
Telephone: (808) 464-4047
Facsimile: (202) 204-5181
E-Mail:     kculpepper@culpepperip.com

Attorney for Plaintiffs:
Eve Nevada, LLC and Rambo V Productions, Inc.

                        UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 Eve Nevada, LLC and Rambo V               )   Case No.: 1:20-cv-475
 Productions, Inc.                         )   (Copyright)
                                           )
                     Plaintiffs,           )   COMPLAINT; DECLARATION
     vs.                                   )   OF STEPHANIE KESSNER;
                                           )   EXHIBITS “1”-“3”
 DOES 1-16                                 )
                                           )   (1) DIRECT
                     Defendants.           )       COPYRIGHT
                                           )       INFRINGEMENT
                                           )   (2) CONTRIBUTORY
                                           )       COPYRIGHT
                                           )       INFRINGEMENT
                                           )   (3) DMCA VIOLATIONS
                                           )

                                     COMPLAINT

          Plaintiffs Eve Nevada, LLC and Rambo V Productions, Inc. (“Plaintiffs”)

file this Complaint against Defendants DOES 1-16 (“Defendants”) and allege as

follows:

                          I.       NATURE OF THE ACTION

20-032C
     Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 2 of 27           PageID #: 2




          1.   This matter arises under the United States Copyright Act of 1976, as

amended, 17 U.S.C. §§ 101, et seq. (the “Copyright Act”).

          2.   The Plaintiffs allege that Defendants are liable for: (1) direct copyright

infringement and (2) contributory copyright infringement in violation of 17 U.S.C.

§§ 106 and 501; and (3) violations under the Digital Millennium Copyright Act, 17

U.S.C. §§ 1202.

                        II.    JURISDICTION AND VENUE

          3.   This Court has subject matter jurisdiction over this action pursuant to

17 U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question)

and 28 U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition).

          4.   Defendants either reside in, solicit, transact, or are doing business

within this jurisdiction, and have committed unlawful and tortious acts both within

and outside this jurisdiction with the full knowledge that their acts would cause

injury in this jurisdiction. As such, Defendants have sufficient contacts with this

judicial district to permit the Court’s exercise of personal jurisdiction over them.

          5.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c)

because: (a) all or a substantial part of the events or omissions giving rise to the

claims occurred in this District; and, (b) the Defendants reside, and therefore can be

found, in this State. Additionally, venue is proper in this District pursuant 28 U.S.C.

§ 1400(a) (venue for copyright cases), because the Defendants or Defendants’ agents

                                            2
20-032C
     Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 3 of 27         PageID #: 3




resides or may be found in this District.

                                    III.    PARTIES

                                   A. The Plaintiffs
          6.    The Plaintiffs are the owners of the copyrights for the movies

(hereinafter: “Works”), respectively, as shown in Exhibit “3”.

          7.    Plaintiff Eve Nevada, LLC (“Eve”) is a limited liability company

registered under the laws of the State of Nevada, has principal offices in Los

Angeles, California and is an affiliate of Voltage Pictures, a production company

with a notable catalog of major award-winning motion pictures.

          8.    Plaintiff Eve is the owner of the Work Ava featuring Jessica Chastain,

Colin Farrell, John Malkovich and Common, which tells the story of a deadly

assassin specializing in high profile hits who is forced to fight for her own survival

when a job goes wrong.

          9.    Plaintiff Rambo V Productions, Inc. (“RVP”) is a corporation

organized and existing under the laws of the State of Nevada, has principal offices

in Los Angeles, California and is an affiliate of Millennium Media, a production

company and distributor of a notable catalog of major motion pictures.

          10.   Plaintiff RVP is the owner of the Work Rambo V: Last Blood, which

tells the story of John Rambo (Sylvester Stallone) and his final mission as part of

the final chapter of the popular Rambo series.

                                             3
20-032C
     Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 4 of 27          PageID #: 4




                                       B. The Defendants

          11.   The Defendants are members of a group of BitTorrent users or peers

whose computers are collectively interconnected for the sharing of a particular

unique file, otherwise known as a “swarm”. The particular file a BitTorrent swarm

is associated with has a unique “hash” number, which in this case for Ava is: SHA1:

F3882AE352BDE394F46F41B675E60BB584C0573E.                       The    file      name   is

“Ava.2020.WEB-DL.x264-FGT”. Exhibit “1”.

          12.   Defendant Doe 11 further participated in a BitTorrent swarm for

Rambo               V:          Last            Blood,         hash              number:

ECFA0E9BC730231396CBEBA93D243E76B8DFB758,                        and      file      name

“Rambo.Last.Blood.2019.1080p.KORSUB.HDRip.x264.AAC2.0-

STUTTERSH*T” (partially redacted, hereinafter “STUTTERSH*T). Exhibit “2”.

          13.   Upon information and believe, each of the Defendants received from

Plaintiffs’ agents at least a first notice styled per 17 U.S.C. 512(a) of the Digital

Millennium Copyright Act (“DMCA notice”) requesting the individual to stop

infringement of the Works via BitTorrent protocol.

          14.   The Internet Service Provider (“ISP”) provides the Internet service for

Defendants. The Plaintiffs intend to subpoena the ISP in order to learn the

subscriber identities of Defendants. Further discovery may be necessary in some

circumstances in order to be certain of the identity of the proper Defendant.

                                            4
20-032C
     Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 5 of 27            PageID #: 5




Plaintiffs believe that information obtained in discovery will lead to the

identification of each Defendants’ true names and permit the Plaintiffs to amend

this Complaint to state the same. The Plaintiffs further believe that the information

obtained in discovery may lead to the identifications of additional infringing parties

to be added to this Complaint as Defendants. The Plaintiffs will amend this

Complaint to include the proper names and capacities once determined. The

Plaintiffs are informed and believes, and based thereon allege, that each of the

fictitiously named Defendants participated in and are responsible for the acts

described in this Complaint and damages resulting therefrom.

          15.   Upon information and belief and as explained more fully below, each

of the Defendants used the popular movie piracy website “RARBG” to obtain

torrent files of the Plaintiffs’ Works, and downloaded and shared copies of

Plaintiffs’ Works using said torrent files.

                                    IV.    JOINDER

          16.   Pursuant to Fed. R. Civ. P. 20(a)(1), each of the Plaintiffs are properly

joined because, as set forth in detail above and below, the Plaintiffs assert: (a) a

right to relief arising out of the same transaction, occurrence, or series or

transactions, namely the use of movie piracy website “RARBG” by Defendants for

copying and distributing one or more of Plaintiffs’ Works via torrent files; and (b)

that there are common questions of law and fact.
                                              5
20-032C
     Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 6 of 27           PageID #: 6




          17.   Pursuant to Fed. R. Civ. P. 20(a)(1), each of the Defendants are

properly joined because, as set forth in more detail below, the Plaintiffs assert that

the infringements of their Works complained of herein by each of the Defendants

was accomplished by the Defendants using the movie piracy website “RARBG” to

download infringing torrent files, and there are common questions of law and fact.

          18.   Moreover, the infringements of the Work Ava complained of herein by

each of the Defendants was part of a series of transactions over the course of a

relatively short period of time, involving the exact same piece of the Work, and,

upon information and belief, was accomplished by the Defendants acting in concert

with each other.

                          V.     FACTUAL BACKGROUND
          A. The Plaintiffs Own the Copyrights to the Works Infringed by Defendants

          19.   The Plaintiffs are the owners of the copyright registrations for the

screenplay (PAu003943693) and the motion picture (PA0002235557) in the Work

Ava, and the motion picture (PA2202971) in the Work Rambo V: Last Blood. This

action is brought pursuant to 17 U.S.C. § 411.

          20.   The Works are motion pictures currently offered for sale in commerce.

          21.   Defendants had notice of Plaintiffs’ rights through at least the credits

indicated in the content of the motion pictures which bore proper copyright notices.

          22.   Defendants also had notice of Plaintiffs’ rights through general

                                             6
20-032C
     Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 7 of 27        PageID #: 7




publication and advertising associated with the motion pictures, which bore proper

copyright notices.

          B. Defendants Used the Movie Piracy Website “RARBG” to Download

          Torrent Files for Copying Plaintiffs’ Works.

          23.   Upon information and belief, each of the Defendants registered for an

account on the movie piracy website “RARBG” using an email address or installed

a BitTorrent Client application on their device that retrieved torrent files from the

movie piracy website “RARBG”.

          24.   The movie piracy website “RARBG” is currently accessible at

rarbg.to.

          25.   The movie piracy website “RARBG” provides torrent files, many

including the names of notorious piracy groups “FGT” or “STUTTERSH*T” in

their file names, which can be used by a BitTorrent protocol client application to

download copyright protected content, including Plaintiffs’ Works.

          26.   As shown by the screenshots below, the movie piracy website

“RARBG” is notorious for distributing torrent files of copyright protected motion

pictures.




                                           7
20-032C
     Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 8 of 27    PageID #: 8




          27.   The movie piracy website “RARBG” is so notorious that the United

States Trade Representative (“USTR”) placed it on a list of examples of Notorious
                                         8
20-032C
     Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 9 of 27       PageID #: 9




Markets engaged in and facilitating substantial piracy. See USTR, 2018 Out-of-

Cycle Review of Notorious Markets, April 2019, pgs. 24, 27-28, Available at

https://ustr.gov/sites/default/files/2018_Notorious_Markets_List.pdf [last accessed

on November 4, 2020].

          28.   Upon information and belief, Defendants used the movie piracy

website “RARBG” to download a torrent file associated with Plaintiffs’ motion

pictures.

          29.   The movie piracy website “RARBG” includes torrent files from the

piracy group “FGT” that regularly creates torrent files for new motion picture

releases. The screenshot below shows the extensive library of torrent files with the

“FGT” name in the title of the files:




                                          9
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 10 of 27         PageID #: 10




          30.   As shown in the screenshot below, the movie piracy website

“RARBG” promotes and distributes the infringing torrent file “Ava.2020.WEB-

DL.x264-FGT” which Defendants downloaded and used to display, reproduce and

distribute the Work Ava.




          31.   Upon information and belief, Defendant Doe 11 obtained the

infringing file “Rambo.Last.Blood.2019.1080p.KORSUB.HDRip.x264.AAC2.0-

STUTTERSH*T” from movie piracy website “RARBG”.

          C. Defendants Used BitTorrent to Infringe the Plaintiffs’ Copyrights.

          32.   BitTorrent is one of the most common peer-to-peer file sharing

protocols (in other words, set of computer rules) used for distributing large amounts
                                           10
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 11 of 27             PageID #: 11




of data.

          33.   The BitTorrent protocol’s popularity stems from its ability to distribute

a large file without creating a heavy load on the source computer and network. In

short, to reduce the load on the source computer, rather than downloading a file

from a single source computer (one computer directly connected to another), the

BitTorrent protocol allows users to join a "swarm" of host computers to download

and upload from each other simultaneously (one computer connected to numerous

computers).

          1. Defendants Installed a BitTorrent Client onto His or Her Computer.

          34.   A BitTorrent Client is a software program that implements the

BitTorrent Protocol. There are numerous such software programs which can be

directly downloaded from the Internet.

          35.   Once installed on a computer, the BitTorrent Client serves as the user’s

interface during the process of uploading and downloading data using the BitTorrent

protocol.

          36.   Each of the Defendants installed a BitTorrent Client onto his or her

computer.

          2. The Initial Seed, Torrent, Hash and Tracker

          37.   A BitTorrent user that wants to upload a new file, known as an “initial


                                             11
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 12 of 27            PageID #: 12




seeder,” starts by creating a “torrent” descriptor file using, for example, the Client

he or she installed onto his or her computer.

          38.   The Client takes the target computer file, the “initial seed,” here the

copyrighted Works, and divides it into identically sized groups of bits known as

“pieces.”

          39.   The Client then gives each one of the computer file’s pieces, in this

case, pieces of the copyrighted Works, a random and unique alphanumeric identifier

known as a “hash” and records these hash identifiers in the torrent file.

          40.   When another peer later receives a particular piece, the hash identifier

for that piece is compared to the hash identifier recorded in the torrent file for that

piece to test that the piece is error-free. In this way, the hash identifier works like

an electronic fingerprint to identify the source and origin of the piece and that the

piece is authentic and uncorrupted.

          41.   Torrent files also have an "announce" section, which specifies the URL

(Uniform Resource Locator) of a “tracker,” and an "info" section, containing

(suggested) names for the files, their lengths, the piece length used, and the hash

identifier for each piece, all of which are used by Clients on peer computers to verify

the integrity of the data they receive.

          42.   The “tracker” is a computer or set of computers that a torrent file

specifies and to which the torrent file provides peers with the URL address(es).

                                            12
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 13 of 27             PageID #: 13




          43.   The tracker computer or computers direct a peer user’s computer to

other peer user’s computers that have particular pieces of the file, here the

copyrighted Works, on them and facilitates the exchange of data among the

computers.

          44.   Depending on the BitTorrent Client, a tracker can either be a dedicated

computer (centralized tracking) or each peer can act as a tracker (decentralized

tracking.)

          3. Torrent Sites

          45.   “Torrent sites” are websites that index torrent files that are currently

being made available for copying and distribution by people using the BitTorrent

protocol. There are numerous torrent websites including the movie piracy website

“RARBG”.

          46.   Defendants went to torrent sites including the movie piracy website

“RARBG” to upload and download Plaintiffs’ copyrighted Works.

          4. The Peer Identification

          47.   The BitTorrent Client will assign an identification referred to as a Peer

ID to the computer so that it can share content (here the copyrighted Works) with

other peers.

          48.   Upon information and belief, each Defendant was assigned a Peer ID

by their BitTorrent client.

                                             13
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 14 of 27          PageID #: 14




          5. Uploading and Downloading a Work Through a BitTorrent Swarm

          49.   Once the initial seeder has created a torrent and uploaded it onto one

or more torrent sites, then other peers begin to download and upload the computer

file to which the torrent is linked (here the copyrighted Works) using the BitTorrent

protocol and BitTorrent Client that the peers installed on their computers.

          50.   The BitTorrent protocol causes the initial seeder’s computer to send

different pieces of the computer file, here the copyrighted Works, to the peers

seeking to download the computer file.

          51.   Once a peer receives a piece of the computer file, here a piece of the

copyrighted Works, it starts transmitting that piece to the other peers.

          52.   In this way, all of the peers and seeders are working together in what

is called a “swarm.”

          53.   Here, Defendants participated in a swarm and directly interacted and

communicated with other members of that swarm through digital handshakes, the

passing along of computer instructions, uploading and downloading, and by other

types of transmissions.

          54.   In this way, and by way of example only, one initial seeder can create

a torrent that breaks a movie up into hundreds or thousands of pieces saved in the

form of a computer file, like the Works here, upload the torrent onto a torrent site,

and deliver a different piece of the copyrighted Works to each of the peers. The

                                           14
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 15 of 27          PageID #: 15




recipient peers then automatically begin delivering the piece they just received to

the other peers in the same swarm.

          55.   Once a peer has downloaded the full file, the BitTorrent Client

reassembles the pieces and the peer is able to view the movie. Also, once a peer has

downloaded the full file, that peer becomes known as “an additional seed,” because

it continues to distribute the torrent file, here the copyrighted Works.

          6. The Plaintiffs’ Computer Investigator Identified Defendants’ IP

          Addresses as Participants in a Swarm That Was Distributing Plaintiffs’

          Copyrighted Works.

          56.   The Plaintiffs retained Maverickeye UG (“MEU”) to identify the IP

addresses that are being used by those people that are using the BitTorrent protocol

and the Internet to reproduce, distribute, display or perform the Plaintiffs’

copyrighted Works.

          57.   MEU used forensic software to enable the scanning of peer-to-peer

networks for the presence of infringing transactions.

          58.   MEU extracted the resulting data emanating from the investigation,

reviewed the evidence logs, and isolated the transactions and the IP addresses

associated therewith for the files identified by the SHA-1 hash value of the Unique

Hash Number.

          59.   The IP addresses, Unique Hash Numbers, and hit dates contained in

                                          15
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 16 of 27         PageID #: 16




Exhibits 1 and 2 accurately reflect what is contained in the evidence logs.

          60.   The logged information in Exhibits 1 and 2 show that Defendants

copied pieces of the Plaintiffs’ copyrighted Works identified by the Unique Hash

Number.

          61.   The Defendants’ computers used the identified IP addresses in Exhibit

1 to connect to the investigative server from a computer in this District in order to

transmit a full copy, or a portion thereof, of a digital media file identified by the

Unique Hash Number.

          62.   MEU’s agent analyzed each BitTorrent “piece” distributed by the IP

addresses listed on Exhibit 1 and verified that re-assemblage of the pieces using a

BitTorrent Client results in a fully playable digital motion picture of the Works.

          63.   MEU’s agent viewed the Works side-by-side with the digital media

file that correlates to the Unique Hash Number and determined that they were

identical, strikingly similar or substantially similar.

          D. Defendants Knew the Copyright Management Information Included in

          the Files They Distributed had been Removed or Altered Without the

          Authority of the Plaintiffs

          64.   A legitimate file copy of the Works includes copyright management

information (“CMI”) indicating the title.

          65.   The initial seeder of the infringing file copies of Plaintiffs’ Works

                                            16
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 17 of 27            PageID #: 17




added the words “FGT” or “STUTTERSH*T” to the file titles to “brand” the quality

of piracy files he or she released and attract further traffic to the movie piracy

website “RARBG”.

          66.   The word “FGT” or “STUTTERSH*T” is not included in the file title

of legitimate copies or streams of the Plaintiffs’ Works. The initial seeder of the

Works altered the title to falsely include the word “FGT” or “STUTTERSH*T” as

CMI.

          67.   The file copies Defendants distributed to other peers in the Swarm

included this altered CMI in the file title.

          68.   Defendants knew that the movie piracy website “RARBG” from which

they obtained their torrent files was distributing illegal copies of the Works.

          69.   Defendants knew that neither “FGT” nor “STUTTERSH*T” were the

authors of Plaintiffs’ Works.

          70.   Defendants knew that movie piracy website “RARBG” was not a

licensed distributor of Plaintiffs’ Works.

          71.   Defendants     knew   that     the   CMI   that   included   “FGT”   or

“STUTTERSH*T” in the file names was false.

          72.   Defendants knew that the file copies of one or more of the Works that

they distributed to other peers in the Swarm included the altered CMI without the

authority of the Plaintiffs.

                                             17
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 18 of 27           PageID #: 18




          73.   Defendants knew that the CMI in the title they distributed to other

peers in the Swarm included the altered CMI without the authority of the Plaintiffs.

          74.   Defendants knew that the false or altered CMI in the titles would

induce, enable, facility or conceal infringements of the Works when they distributed

the false CMI, altered CMI, or Works including the false or altered CMI.

          75.   Namely, Defendants knew that other recipients would see the file titles

and use the altered CMI to go to the website such as movie piracy website

“RARBG” from where the torrent files originated to obtain unlicensed copies of the

Works.

          76.   By providing the word “FGT” or “STUTTERSH*T” in the altered

CMI to others, Defendants induced, enabled and facilitated further infringements of

the Works.


                           VI. FIRST CLAIM FOR RELIEF
                           (Direct Copyright Infringement)

          77.   Plaintiffs re-allege and incorporate by reference the allegations

contained in each of the foregoing paragraphs.

          78.   Plaintiffs are the registered copyright owners of the Works which

contain an original work of authorship.

          79.   Defendants copied the constituent elements of the Work Ava.

          80.   Defendants also publicly performed and displayed the copyright

                                            18
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 19 of 27         PageID #: 19




protected Work Ava.

          81.   By participating in the BitTorrent swarms with others, Defendants

distributed at least a piece of the copyright protected Work Ava to others.

          82.   Plaintiff Eve did not authorize, permit, or provide consent to

Defendants to copy, reproduce, distribute, publicly perform, or display its Work

Ava.

          83.   As a result of the foregoing, Defendants violated Plaintiff Eve’s

exclusive rights to reproduce its Work Ava in copies, in violation of 17 U.S.C. §§

106(1) and 501.

          84.   As a result of the foregoing, Defendants violated Plaintiff Eve’s

exclusive rights to distribute copies of its Work Ava, in violation of 17 U.S.C. §§

106(3) and 501.

          85.   As a result of the foregoing, Defendants violated Plaintiff Eve’s

exclusive rights to perform its Work Ava publicly, in violation of 17 U.S.C. §§

106(4) and 501.

          86.   Defendants’ infringements were committed “willfully” within the

meaning of 17 U.S.C. § 504(c)(2).

          87.   Defendant Doe 11 copied the constituent elements of the Work Rambo

V: Last Blood.

          88.   Defendant Doe 11 also publicly performed and displayed the copyright

                                           19
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 20 of 27           PageID #: 20




protected Work Rambo V: Last Blood.

          89.   By participating in the BitTorrent swarms with others, Defendant Doe

11 distributed at least a piece of the copyright protected Work Rambo V: Last Blood

to others.

          90.   Plaintiff RVP did not authorize, permit, or provide consent to

Defendants to copy, reproduce, distribute, publicly perform, or display its Work

Rambo V: Last Blood.

          91.   As a result of the foregoing, Defendant Doe 11 violated Plaintiff RVP’s

exclusive rights to reproduce its Work Rambo V: Last Blood in copies, in violation

of 17 U.S.C. §§ 106(1) and 501.

          92.   As a result of the foregoing, Defendant Doe 11 violated Plaintiff RVP’s

exclusive rights to distribute copies of its Work Rambo V: Last Blood, in violation

of 17 U.S.C. §§ 106(3) and 501.

          93.   As a result of the foregoing, Defendant Doe 11 violated Plaintiff RVP’s

exclusive rights to perform its Work Rambo V: Last Blood publicly, in violation of

17 U.S.C. §§ 106(4) and 501.

          94.   Defendant Doe 11’s infringements were committed “willfully” within

the meaning of 17 U.S.C. § 504(c)(2).

          95.   The Plaintiffs have suffered damages that were proximately caused by

each of the Defendants’ copyright infringements including, but not limited to lost

                                            20
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 21 of 27            PageID #: 21




sales, price erosion, and a diminution of the value of its copyrights.

                             VIII. SECOND CLAIM FOR RELIEF
                (Contributory Copyright Infringement based upon participation in
                                     the BitTorrent Swarm)

          96.    Plaintiffs re-allege and incorporate by reference the allegations

contained in each of the foregoing paragraphs.

          97.    By participating in the BitTorrent swarms with others, Defendants

induced, caused or materially contributed to the infringing conduct of others.

          98.    Plaintiffs did not authorize, permit, or provide consent to any of the

Defendants inducing, causing, or materially contributing to the infringing conduct

of others.

          99.    Defendants knew or should have known that the other BitTorrent users

in a swarm with them were directly infringing Plaintiff Eve’s copyrighted Work

Ava by copying constituent elements of the original registered Work. Indeed,

Defendants directly participated in and therefore materially contributed to others’

infringing activities.

          100. The Defendants’ infringements were committed “willfully” within the

meaning of 17 U.S.C. § 504(c)(2).

          101. Defendant Doe 11 knew or should have known that the other

BitTorrent users in a swarm with him or her were directly infringing Plaintiff RVP’s

copyrighted Work Rambo V: Last Blood by copying constituent elements of the

                                            21
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 22 of 27          PageID #: 22




original registered Work. Indeed, Defendant Doe 11 directly participated in and

therefore materially contributed to others’ infringing activities.

          102. Defendant Doe 11’s infringements were committed “willfully” within

the meaning of 17 U.S.C. § 504(c)(2).

          103. By engaging in the contributory infringement alleged in this

Complaint, the Defendants deprived not only the producers of one or more Works

from income that could have been derived when the respective films were offered

for sale or rental, but also all persons involved in the production and marketing of

these films, numerous owners of licensed distribution outlets in Hawaii and their

employees, and, ultimately, the local economy. The Defendants’ misconduct

therefore offends public policy.

                            VIII. THIRD CLAIM FOR RELIEF

                       (Digital Millennium Copyright Act Violations)

          104. Plaintiffs re-allege and incorporate by reference the allegations

contained in each of the foregoing paragraphs.

          105. Defendants knowingly and with the intent to induce, enable, facilitate,

or conceal infringement of the copyright protected Work Ava, distributed copyright

management information (“CMI”) that falsely included the wording “FGT” in

violation of 17 U.S.C. § 1202(a)(2).



                                           22
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 23 of 27          PageID #: 23




          106. Defendants, without the authority of Plaintiff Eve, or the law,

distributed, removed or altered CMI knowing that the CMI had been removed or

altered to include the wording “FGT” without the authority of Plaintiff Eve and

knowing, or having reasonable grounds to know, that it will induce, enable, facilitate,

or conceal infringement of the copyright protected Work Ava in violation of 17

U.S.C. § 1202(b)(2).

          107. Defendants, without the authority of Plaintiff Eve, or the law,

distributed Plaintiff Eve’s Copyright protected Work Ava knowing that the CMI had

been removed or altered to include the wording “FGT”, and knowing, or having

reasonable grounds to know, that it will induce, enable, facilitate, or conceal

infringement of the copyright protected Work Ava in violation of 17 U.S.C. §

1202(b)(3).

          108. Particularly, the Defendants knew that the CMI in the file names of the

pieces had been altered to include the wording “FGT”.

          109. Particularly, the Defendants distributed the file names that included

CMI that had been altered to include the wording “FGT”.

          110. Defendants knew that the wording “FGT” originated from the notorious

movie piracy website “RARBG” for which each had registered accounts and/or

actively used.



                                           23
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 24 of 27        PageID #: 24




          111. Defendants’ acts constitute violations under the Digital Millennium

Copyright Act, 17 U.S.C. § 1202.

          112. Defendant Doe 11 knowingly and with the intent to induce, enable,

facilitate, or conceal infringement of the copyright protected Work Rambo V: Last

Blood, distributed copyright management information (“CMI”) that falsely included

the wording “STUTTERSH*T” in violation of 17 U.S.C. § 1202(a)(2).

          113. Defendant Doe 11, without the authority of Plaintiff RVP, or the law,

distributed, removed or altered CMI knowing that the CMI had been removed or

altered to include the wording “STUTTERSH*T” without the authority of Plaintiff

RVP and knowing, or having reasonable grounds to know, that it will induce, enable,

facilitate, or conceal infringement of the copyright protected Work Rambo V: Last

Blood in violation of 17 U.S.C. § 1202(b)(2).

          114. Defendant Doe 11, without the authority of Plaintiff RVP, or the law,

distributed Plaintiff RVP’s Copyright protected Work Rambo V: Last Blood

knowing that the CMI had been removed or altered to include the wording

“STUTTERSH*T”, and knowing, or having reasonable grounds to know, that it will

induce, enable, facilitate, or conceal infringement of the copyright protected Work

Rambo V: Last Blood in violation of 17 U.S.C. § 1202(b)(3).

          115. Particularly, Defendant Doe 11 knew that the CMI in the file names of

the pieces had been altered to include the wording “STUTTERSH*T”.

                                          24
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 25 of 27              PageID #: 25




          116. Particularly, Defendant Doe 11 distributed the file names that included

CMI that had been altered to include the wording “STUTTERSH*T”.

          117. Defendant Doe 11 knew that the wording “STUTTERSH*T” originated

from the notorious movie piracy website “RARBG” for which each he or she

registered an account and/or actively used.

          118. Defendant Doe 11’s acts constitute violations under the Digital

Millennium Copyright Act, 17 U.S.C. § 1202.

          119. Plaintiffs are entitled to an injunction to prevent Defendants from

engaging in further violations of 17 U.S.C. § 1202.

          120. Plaintiffs are entitled to recover from Defendants the actual damages

suffered by Plaintiffs and any profits Defendants have obtained as a result of their

wrongful acts that are not taken into account in computing the actual damages.

Plaintiffs are currently unable to ascertain the full extent of the profits Defendants

have realized by their violations of 17 U.S.C. § 1202.

          121. Plaintiffs are entitled to elect to recover from Defendants statutory

damages for their violations of 17 U.S.C. § 1202.

          122.   Plaintiffs are further entitled to costs and reasonable attorneys’ fees.


                                 PRAYER FOR RELIEF

          WHEREFORE, the Plaintiffs respectfully request that this Court:

          (A) enter permanent injunctions enjoining Defendants from continuing to
                                             25
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 26 of 27               PageID #: 26




directly infringe and contribute to infringement of one or more of the Plaintiffs’

copyrighted Works;

          (B) enter an order pursuant to 17 U.S.C. §512(j) and/or 28 U.S.C §1651(a)

that any service provider providing service for Defendants which he or she used to

infringe one or more of Plaintiffs’ Works immediately cease said service;

          (C) award the Plaintiffs actual damages and Defendants’ profits in such

amount as may be found; alternatively, at Plaintiffs’ election, for maximum statutory

damages for infringing the copyrights in the screenplay and motion picture in the

Work Ava and for infringing the copyright for the motion picture in the Work Rambo

V: Last Blood pursuant to 17 U.S.C. § 504(a) and § 504(c);

          (D) award the Plaintiffs its actual damages from the DMCA violations and

Defendants’ profits in such amount as may be found; or, in the alternative, at

Plaintiffs’ election, for maximum statutory damages of $25,000/DMCA violation

pursuant to 17 U.S.C. § 1203(c) for violations of 17 U.S.C. § 1202;

          (E) award the Plaintiffs its reasonable attorneys’ fees and costs pursuant to 17

U.S.C. § 505; and

          (F) grant the Plaintiffs any and all other and further relief that this Court deems

just and proper.

          The Plaintiffs hereby demand a trial by jury on all issues properly triable by

jury.

                                              26
20-032C
   Case 1:20-cv-00475 Document 1 Filed 11/04/20 Page 27 of 27    PageID #: 27




          DATED: Kailua-Kona, Hawaii, November 4, 2020.


                                CULPEPPER IP, LLLC


                                /s/ Kerry S. Culpepper
                                Kerry S. Culpepper
                                Attorney for Plaintiffs Eve Nevada, LLC, Rambo
                                V Productions, Inc.




                                       27
20-032C
